Case 1:15-cr-00539-JKB Document 256 Filed 01/19/21 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

UNITED STATES OF AMERICA
v. * ) CRIM. NO. JKB-15-539
TERRY L. LANGFORD, *
Defendant. *
ek eR aa aaa
MEMORANDUM

Now pending before the Court is Terry L. Langford’s pro se Motion to Vacate sentence
pursuant to 28 U.S.C. § 2255 (ECF No. 237). The motion is fully briefed, and no hearing is
required. See 28 U.S.C. § 2255(b); Local Rule 105.6 (D. Md. 2018). For the reasons set forth
below, the Court will deny Langford’s motion.

f Background

On October 13, 2015, Langford was indicted on charges of bank fraud and aggravated
identity theft. (ECF No. 1.) On January 14, 2016, Attorney Michael D. Montemarano was
appointed to represent Langford pursuant to the Criminal Justice Act. (ECF No. 25.) In September
2016, Langford requested the Court replace Montemarano with new counsel, citing “conflict and
total breakdown in communication” (ECF No. 55), and moved to represent themselves! pro se
(ECF No. 62). In response, the Court discharged Montemarano, but clarified that Montemarano

would remain “standby counsel and custodian of discovery provided to Defendant,” as well as

 

' The Court notes that Langford has used both “he/him” and “they/them” pronouns in previous filings, and currently
adopts the pronouns that Langford uses to refer to themselves in their Motion to Vacate Sentence and Reply in
support of that Motion. (ECF Nos. 237, 255.)

1

 

 
 

Case 1:15-cr-00539-JKB Document 256 Filed 01/19/21 Page 2 of 12

“Defendant’s conduit for electronic filing of any document Defendant wishes to file.” (ECF No.
66.)

On October 4, 2016, a grand jury issued a superseding indictment, charging Langford with
five counts of bank fraud and five counts of aggravated identity theft. (ECF No. 69.) Langford
pled not guilty to all ten counts on October 28, 2016, and on November 10, 2016, a jury found
Langford guilty on all ten counts. (ECF No. 129.) Shortly thereafter, Langford filed a pro se
motion for a new trial (ECF No. 134), which this Court considered and denied (ECF No. 143). On
September 7, 2017, this Court sentenced Langford to a period of 121 months’ imprisonment. (ECF
No. 185.)

Langford appealed their convictions and sentence to the Fourth Circuit, which affirmed
this Court’s decision. United States v. Langford, 771 F. App’x. 521, 527 (4th Cir. 2019)
(unpublished). The Fourth Circuit rejected Langford’s arguments that their Miranda waiver was
coerced, they were not sufficiently mentally competent to represent themselves pro se, the
superseding indictment violated their constitutional rights, the evidence amassed at their trial was
insufficient to convict them, the Court erred in imposing its sentence, and Langford was entitled
to anew trial. Id. at 524-26. The Fourth Circuit denied Langford’s petition for rehearing on June
24, 2019. (ECF No. 233.) On July 27, 2020, Langford filed the present pro se motion to vacate
their conviction and sentence pursuant to § 2255. (ECF No. 237.)

i. Legal Standards

Title 28 U.S.C. § 2255 allows a federal prisoner to move to set aside a sentence on the
grounds “that the sentence was imposed in violation of the Constitution or laws of the United
States, or that the court was without jurisdiction to impose such sentence, or that the sentence was

in excess of the maximum authorized by law, or is otherwise subject to collateral attack.” The

 
Case 1:15-cr-00539-JKB Document 256 Filed 01/19/21 Page 3 of 12

movant in a § 2255 proceeding bears the burden of proving her entitlement to relief by a
preponderance of the evidence. See Miller v. United States, 261 F.2d 546, 547 (4th Cir. 1958).
Though a court must hold a hearing when the movant raises a genuine dispute of fact, the Court
need not do so where “the motion and the files and records of the case conclusively show that the
prisoner is entitled to no relief.” 28 U.S.C. § 2255(b); see also United States v. Nardone, 948 F.2d
1283 (4th Cir. 1991) (Table) (citing Raines v. United States, 423 F.2d 526, 530 (4th Cir, 1970))
(“The decision concerning whether to hold such a hearing is committed to the sound discretion of
the district court.”).
Ht, Analysis
Langford argues that their sentence should be vacated under § 2255 due to both ineffective
assistance of counsel by Montemarano and prosecutorial misconduct. (Mot. Vacate at 4, 10, 14,
ECF No. 237.) For the reasons set forth below, all of Langford’s claims under § 2255 fail.
A, Ineffective Assistance of Counsel
The Sixth Amendment guarantees a criminal defendant the right to the effective assistance
of counsel. In Strickland v. Washington, the Supreme Court articulated a two-part test for a
defendant to demonstrate ineffective assistance of counsel:
First, the defendant must show that counsel’s performance was deficient.
This requires showing that counsel made errors so serious that counsel was
not functioning as the “counsel” guaranteed the defendant by the Sixth
Amendment. Second, the defendant must show that the deficient
performance prejudiced the defense. This requires showing that counsel’s
errors were so serious as to deprive the defendant of a fair trial, a trial whose
result is reliable.
466 U.S. 668, 687 (1984); see also United States v. Mitchell, 1 F.3d 235, 240 (4th Cir. 1993).

As for the first prong, courts recognize “the difficulties inherent in evaluating counsel’s

performance” after the fact, and as a result, “courts ‘must indulge a strong presumption that

 

 
Case 1:15-cr-00539-JKB Document 256 Filed 01/19/21 Page 4 of 12

counsel’s conduct falls within the wide range of reasonable professional assistance.” Lawrence
v. Branker, 517 F.3d 700, 708 (4th Cir. 2008) (quoting Strickland, 446 U.S. at 689). Accordingly,
“the standard for judging counsel’s representation is a most deferential one.” Harrington v.
Richter, 562 U.S. 86, 105 (2011). Indeed, even if a court finds that counsel committed
unreasonable errors, relief can be granted only if “counsel’s deficient performance renders the
result of the trial unreliable or the proceeding fundamentally unfair.” Lockhart v. Fretwell, 506
US. 364, 372 (1993) (citing Strickland, 446 U.S. at 687).

Langford argues that Montemarano provided ineffective assistance to Langford when he
(1) “failed to discuss pretrial the criminal case with his client . . . resulting in the filing of
inadequate and defective pretrial motions,” (2) erroneously stated that Langford could not replace
him as counsel when Langford could have properly done so, and (3) “failed to convey a second
formal plea offer to his client or to inform his client that failure to accept the plea offer would
result in a superceding [sic] indictment[.]” (Mot. Vacate at 4-10.) The Court considers each of
Langford’s arguments and finds that Langford did not meet their burden of demonstrating that any
of Montemarano’s errors deprived Langford of a fair trial.

I. Failure to Discuss Case with Langford

Langford alleges first that Montemarano failed “to meet with his client the petitioner and
discuss or investigate any aspect of the government’s case or defense facts which resulted in his
filing inadequate and defective pretrial motions causing prejudice to the petitioner.” (Mot. Vacate
at 4.) Langford faults Montemarano for allegedly not adhering to a consistent legal theory of the
case and thereby losing the ability to make some potential defenses under the Fourth and Fifth
Amendments. (/d. at 4-5.) Langford also describes Montemarano as “flying in the dark (just

winging it)” during a suppression hearing. (ECF No. 255 at 5.) Langford provides various

 
 

Case 1:15-cr-00539-JKB Document 256 Filed 01/19/21 Page 5 of 12

examples of different tactical decisions they would have made if, at the time, they had been
representing themselves. (Mot. Vacate at 6.)

Langford fails to demonstrate that Montemarano’s alleged failure to discuss the case with
Langford constituted an unreasonable error such that Langford was deprived of a fair trial under
the two-part Strickland test. First, Langford does not present sufficient evidence to cause the Court
to second-guess Montemarano’s legal strategies in this case. See Hyman v. Aiken, 824 F.2d 1405,
1416 (4th Cir. 1987) (citing Strickland, 466 U.S. at 689) (“[C]ounsel enjoys the benefit of a strong
presumption that the alleged errors were actually part of a sound trial strategy and that counsel’s
performance was within the limits of reasonable professional assistance.”). Further, under the
Strickland test’s second prong, an unsubstantiated allegation that Montemarano caused
“prejudice” to Langford during the pretrial proceedings does not suffice to show that the trial was
unreliable or fundamentally unfair—especially because Langford represented themselves pro se
at the time of trial. See Lockhart, 506 U.S. at 372. Thus, Langford does not sufficiently show
ineffective assistance of counsel to rebut the strong presumption in favor of protecting counsel’s
strategic decisions and to justify setting aside their conviction under § 2255.

2. Deterring Langford from Replacing Counsel

Langford alleges that they filed a motion to replace Montemarano as trial counsel, and
when the magistrate judge denied that motion, Montemarano refused to comply with Langford’s
request to appeal the magistrate judge’s decision. (Mot. Vacate at 7.) The magistrate judge issued
a marginal order denying Langford’s motion to replace Montemarano on September 19, 2016.
(ECF No. 57.) On September 30, 2016, this Court held a Motion Hearing and granted Langford’s

motion to represent themselves pro se and discharge counsel. (ECF Nos. 64, 66.)

 

 
 

Case 1:15-cr-00539-JKB Document 256 Filed 01/19/21 Page 6 of 12

Langford contends—without any evidence to support this claim—that Montemarano’s
refusal to appeal the magistrate judge’s denial of the motion for new counsel was “prejudicial.”
(Mot. Vacate at 8.) It is difficult to see how Montemarano’s decision not to file an appeal injected
any unfairness or prejudice whatsoever into Langford’s presentation of their case. Indeed, this
Court granted Langford’s motion to represent themselves pro se a mere eleven days after the
magistrate judge’s denial. Thus, Langford does not demonstrate ineffective assistance of counsel
in this regard.

3. Failure to Communicate Plea Offer

Langford also claims that Montemarano did not convey to them a second plea offer, which
allegedly contained more favorable terms than an earlier plea offer that Langford had rejected.
(Mot. Vacate at 10-12.) Langford alleges that after defense counsel rejected the second plea offer,
the government filed a superseding indictment adding more counts, and the case proceeded to trial.
(id.) According to Langford, “had pretrial counsel Montemarano conveyed this second formal
plea offer to his client, they would have accepted it.” (/d. at 12.)

Although Langford correctly notes that defense counsel’s failure to communicate a plea
offer to a defendant may amount to ineffective assistance of counsel, see Missouri v. Frye, 566
U.S. 134, 145 (2012), the Court need not reach this inquiry because the record reflects that
Langford was in fact familiar with the plea offer in question. Langford explains that “[t]he specific
plea offer the defendant is referring to is dated September 19, 2016” and “that plea is for a sentence
of 48 months,” as opposed to the 51- to 57-month sentence the earlier plea offer allegedly entailed.
(ECF No, 255 at 18.) However, during a September 23, 2016 Motion Hearing, the parties did
discuss the September 19, 2016 plea offer with the Court. (ECF No. 247-1.) During that hearing,

Montemarano recounted that he had “extended conversations” with Langford regarding the

 
Case 1:15-cr-00539-JKB Document 256 Filed 01/19/21 Page 7 of 12

September 19, 2016 plea offer. (/d.) The Court explicitly asked Langford if they “want[ed] any
more time to consider that plea offer,” but Langford responded that they did not. (/d.) The Court
then concluded that the September 19, 2016 plea offer has “been tendered and rejected and is no
longer on the table.” (/d.)

Because the record demonstrates Langford’s previous awareness and rejection of the
September 19, 2016 plea offer, there is no evidence of ineffective assistance of counsel on the
basis of failing to convey a second plea offer to Langford.

B. Prosecutorial Misconduct

Prosecutorial misconduct warrants vacating a sentence only when the defendant
demonstrates both (1) that the prosecutor’s conduct was improper and (2) that such misconduct
“prejudicially affected the defendant’s substantial rights so as to deprive the defendant of a fair
trial.” Mitchell, 1 F.3d at 241 (quoting United States v. Brockington, 849 F.2d 872, 875 (4th Cir.
1988)) (internal quotation marks omitted). To establish prejudice to a defendant’s case under the
second prong, courts consider numerous factors, including: “(1) the degree to which the
prosecutor’s remarks have a tendency to mislead the jury and to prejudice the accused; (2) whether
the remarks were isolated or extensive; (3) absent the remarks, the strength of competent proof
introduced to establish the guilt of the accused; and (4) whether the comments were deliberately
placed before the jury to divert attention to extraneous matters.” /d (internal quotation marks
omitted). Failure to raise claims of prosecutorial misconduct on direct appeal render such
arguments procedurally defaulted. See Jones v. United States, Crim. No. DEC-14-176, 2018 WL
1069438, at*4 (D. Md. Feb, 27, 2018) (citing Pruett v. Thompson, 996 F.2d 1560, 1565 (4th Cir.

1993).

 

 
Case 1:15-cr-00539-JKB Document 256 Filed 01/19/21 Page 8 of 12

Langford argues that their sentence should be vacated due to prosecutorial misconduct.
Specifically, Langford contends that the government engaged in selective prosecution, destruction
of material evidence, willful concealment of known material impeachment evidence, subornation
of testimony known to be false and misleading, and provision of misleading indictment and
discovery information to the Court. (Mot. Vacate at 14.) The Court finds that Langford fails to
meet their burden of proving that these errors deprived Langford of a fair trial. See Mitchell, 1
F.3d at 240. |

i. Selective Prosecution

Langford claims that Assistant United States Attorney Joyce McDonald made “false and
mis-leading averments to this Court” when Langford was arrested in 2014, as well as when
Langford moved for a new trial in 2018. (Mot. Vacate at 16-17.) Specifically, Langford alleges
that McDonald claimed some of their legal purchases were actually instances of bank fraud. (/d.)
Langford also implies that McDonald had a suspiciously strong interest in prosecuting them for
the offenses at issue, and other attorneys allegedly expressed surprise at McDonald’s “antipathy
and anger” toward Langford. (/d. at 17.)

Although Langford previously argued before this Court that the government engaged in
“vindictive prosecution” (ECF No. 52 at 3-7), Langford chose not to raise this issue on direct
appeal. Moreover, Langford does not cite the alleged false statements made by McDonald and
does not provide evidence showing that any of her statements were indeed false. As such,
Langford fails to meet their burden of proving the claims underlying their § 2255 motion by a
preponderance of the evidence. See Miller, 261 F.2d at 547. Similarly, Langford presents no

evidence of improper motives on the part of McDonald. McDonald’s decision to get personally

 
Case 1:15-cr-00539-JKB Document 256 Filed 01/19/21 Page 9 of 12

involved in prosecuting Langford appears to reflect not animosity, but rather the government’s
decision to assign a prosecutor who is familiar with Langford, a repeat offender, to this case.
2. Destruction of Material Evidence

Langford also claims the government acted improperly by disclosing only fifteen minutes
of a roughly one-and-a-half-hour surveillance tape depicting Langford’s arrest. (ECF No. 255 at
22.) Had the government released the rest of the footage, it would have included “illegal police
conduct,” Langford claims. (Mot. Vacate at 19.)

Although Langford already raised this argument in the context of their October 16, 2016
pro se motion for a Franks hearing under the Fourth Amendment (ECF No. 78 at 2) and during
the pretrial conference (see ECF No. 247-4), they chose not to raise it on direct appeal. See Jones,
2018 WL 1069438, at #4. Moreover, in their § 2255 motion, Langford does not explain what was
“illegal” about their arrest, let alone provide any evidence that such illegal conduct occurred.
Consequently, Langford does not meet their burden of proving by a preponderance of the evidence
that this alleged improper arrest substantially affected their rights such that they were deprived of
a fair trial. See Miller, 261 F.2d at 547.

3. Willful Withholding of Known Material Impeachment Evidence

Langford next argues that federal prosecutors McDonald and Assistant United States
Attorney Zachary Myers knew that key prosecution witness “John Doe,” now known to be
Cheyenne Davis, was arrested and convicted of assault around the time of Langford’s trial, but
these prosecutors did not inform Langford of Davis’s offense. (Mot. Vacate at 20.)

Langford already made this claim in their motion for a new trial (see ECF No. 203) and on
appeal, but both this Court and the Fourth Circuit determined that it lacked merit. The Fourth

Circuit rejected Langford’s claim that “at the time of trial, a witness was under investigation for
 

Case 1:15-cr-00539-JKB Document 256 Filed 01/19/21 Page 10 of 12

fraud offenses” because “the newly discovered evidence was merely impeaching, was not material,
and would not have resulted in an acquittal.” Langford, 771 F. App’x. at 526-27. After all, even
if a court completely disregarded Doe’s testimony, there was still “overwhelming evidence of
Langford’s guilt.” Jd. at 527.

This Court agrees with the Fourth Circuit’s conclusion that Langford was not sufficiently
prejudiced by the government’s failure to inform Langford of Davis’s offenses such that they were
deprived of a fair trial.

4. Suborning Testimony Known to be False and Misleading

Langford contends that, during the prosecution of this case, the government suborned false
testimony from three witnesses. (Mot. Vacate at 23-24.) Witnesses Detective Kimberly Lankford
and John Doe allegedly falsely testified that Langford “was involved in fraudulent credit card
purchases that was [sic] being declined on November 17, 2014,” and Detective Eric Heyman
allegedly falsely testified that Langford “had confessed to him their involvement and participation
in the indicted offenses.” (/d.)

Although Langford previously argued before this Court that Detectives Lankford and
Heyman made “several deliberately false and reckless statements with a disregard for the truth”
(ECF No. 78 at 1), Langford chose not to contest any of these alleged false statements on direct
appeal. Problematically, Langford provides no evidence to support the falsity of these witnesses’
testimony—and certainly provides no evidence illustrating that these alleged instances of false
testimony had a prejudicial effect, thereby depriving Langford of a fair trial. Accordingly,

Langford fails to meet their burden of proof under § 2255. See Miller, 261 F.2d at 547.

10

 
 

Case 1:15-cr-00539-JKB Document 256 Filed 01/19/21 Page 11 of 12

5. Providing Misleading Indictment and Discovery Information to Court

Finally, Langford contends that after denying Langford’s motion to dismiss the
superseding indictment (ECF No. 76), the Court directed the government to provide discovery
materials to Langford (Mot. Vacate at 25). Langford alleges that “during the recent attorney file
search” conducted by Montemarano, Langford “discovered a letter that was not previously
provided to them by government counsel.” (/d.) In this letter, dated November 11, 2016, Myers
allegedly wrote that the government could not meet its obligation to share discovery material with
Langford. (/d.)

The letter in question was filed with the Court on November 11, 2016, so it has been
publicly available for more than four years. (See ECF No. 131.) The fact that neither
Montemarano nor Langford may have read that filing until 2020 does not demonstrate any
improper conduct on the part of the government. If Langford wished to object to the substance of
the November 11, 2016 letter, they could have done so before this Court or on appeal. Even if the
government had failed to make its letter publicly available, Langford has not identified any
prejudice caused by the letter that would indicate that Langford was deprived of a fair trial. Thus,
the Court has no cause to vacate Langford’s sentence on this ground.

IV. Conclusion

For the foregoing reasons, an order shall enter denying Langford’s motion. Because
Langford has not “made a substantial showing of the denial of a constitutional right,” the Court

will not issue a certificate of appealability. 28 U.S.C. § 2253(c)(2).

11
Case 1:15-cr-00539-JKB Document 256 Filed 01/19/21 Page 12 of 12

DATED this /9 day of January, 2021.

BY THE COURT:

LP amr K (2Buke

James K. Bredar
Chief Judge

 

12
